Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The indicated rejections of Claims 16-30 from the action on filed on 6/14/2022 are withdrawn and rejections based newly cited and interpreted references follow.  Prosecution is reopened.
2.	Claims 16-30 are currently pending.
3.	Claims 16-18 and 27-30 are currently amended.
4.	The objections to the drawings are overcome.
5.	The 112(a) and 112(b) rejection to Claim 16-30 from the 112(f) interpretation of the claims have been overcome.
6.	Applicant’s arguments, see Pages 9-10, filed 9/14/2022, with respect to the 112(b) indefinite rejection to Claims 16-30,  have been fully considered and are persuasive.  The 112(b) rejection for indefiniteness of Claim 16 has been withdrawn. 
7.	The 112(b) rejections to Claims 28-30 regarding an omnibus type claim have been overcome.

Information Disclosure Statement
8.	The links provided by the applicant’s representative in the remarks filed on 9/14/2022 have not been considered because they should be provided in a proper Information Disclosure Statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office.  Therefore, unless the references have been cited by the examiner on the PTO-892 form or disclosed in the Information Disclosure Statement, they have not been considered. Additionally, the links in the remarks appear to just be random characters.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any claim not specifically mentioned has been included based on its dependency.
10.	Regarding Claim 16, the claim is indefinite because it cannot be clearly understood what is meant by internal image recorder from the claim language.  More specifically, it is unclear if the internal image recorded is an image recorder located on the inside of the vehicle, or if the internal image recorder is an image recorder that captures data of the inside of the vehicle. The claim is being interpreted as an image recorder that captures sensor data from an interior or surrounding of a vehicle. Claims 27-30 have the same limitations as Claim 1 except for their dependencies and are rejected for the same reasoning.	
11.	Regarding Claim 25, the claim is indefinite because it cannot be clearly understood from the claim language how using current operating data of an air conditioning unit determines a weather condition.  The claim is being interpreted as data related to the operation of an air conditioning determines a weather situation.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Subject Matter Eligibility Analysis of Claim 16 (see MPEP §2106.03):
As a method, the claim is directed to a statutory category (Step 1).
Claim 16 is rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 16 is directed to observing weather data and determining sensors to use to determine a change in position of a vehicle.  This limitation akin to a mental process as a human mind can observe weather data and determine sensor fusion weightings. For example, a human can look out of a window of a vehicle and determine the weather, such as rain. The human can determine a LIDAR sensor does not work good in the rain so it would be better to use an accelerometer to determine the change of position of the vehicle. Therefore, the human mind can perform the evaluation of weather conditions and determine a fusion weight of sensor to determine a change of position of the vehicle (Step 2A, Prong 1).
The applicant does not recite additional elements that integrate the judicial exception into a practical application.  The applicant has recited a claim in which determines weather conditions and changes the fusion weightings of odometric sensors (Step 2A, Prong 2).
The claim does not provide an inventive concept and the claim recites no additional elements.  Accordingly, the lack of additional elements do not integrate the abstract idea into a practical application because there are no meaningful limits imposed on practicing the abstract idea (see MPEP §2106.05(I)(a)) (Step 2B).
In conclusion, Claim 16 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C 101 as being patent ineligible.
functionality or (II): Improvement to any other technology or technical field (Italicize)
13.	Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because while the claim states a computer program product having a computer program which is directly loadable into a non-transitory store of a computer. However, the word non-transitory does not modify the computer product.  Therefore, the BRI of the computer product includes signals.

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 16-19, 21-24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Takakazu (JP 2003162795 A), in view of Faber (US 20140233805 A1), and in further view of Desbordes (US 20150008294 A1).
18.	Regarding Claim 16, Takakazu teaches a method for adjusting measurement parameters of an odometer of a… vehicle, the method comprising the following steps (Takakazu: [Abstract] "To solve the problem that an image processing sensor using a visible camera and an infrared camera used outdoors is sometimes impossible to use because its detection performance is deteriorated remarkably due to an ambient operating environment such as weather, visibility and illuminance if the image processing sensor is used singly... For a sensor to maintain certain fixed reliability year-round, a plurality of sensors with different detection characteristics are combined, and it is effective to switching use the sensors according to environment conditions [adjust measurement parameters]. As conditions for switching the sensors, an environmental indicator using temperature data, rainfall data, visibility data, illuminance data or the like measured by a weather measuring instrument is utilized."): 
And determining fusion weightings for a fusion of odometric data having been determined on a basis of sensor data of different types of odometric sensors, as a function of the determined weather data (Takakazu: [0002], [0008], [0009], and [0010] "In order to maintain constant reliability of sensors, it is effective to combine multiple sensors [sensor fusion] with different detection characteristics and use them by switching according to environmental conditions [as a function of determined weather data]."  Also, "Whether the sensor used in the field is affected by the operating environment and can provide highly reliable information, the host device 3 compares the environmental index 5 with the meteorological data, and the reliability of multiple sensors A high sensor is selected [determine fusion weightings for odometric data] and output to the highest-level device 6. The point of the present invention is to select a usable sensor from a plurality of sensors using the weather data of the meteorological measurement device 4."  Also, "Sensors 1 and 2 send vehicle detection data such as vehicle type, position [odometric data], speed, sudden event on the road (presence of obstacles, stop / low speed vehicle) and traffic flow to the host device 3, and a weather measurement device 4 sends weather data (temperature data, rainfall data, illuminance data, visibility data) to the host device 3."  Also, "The host device 3 compares the weather data (temperature data, rainfall data, illuminance data, visibility data) input from the meteorological measurement device 4 with the environmental index 5 held by itself. When weather data is air temperature 20 ° C, rainfall 40mm / h, illuminance 10klx, visibility 800m, according to environmental index 5, sensor 2 cannot be used because rainfall data exceeds the range of 30mm /h, sensor 1 used It turns out that it is possible. The host device 3 sends vehicle detection data of the sensor 1 to the highest device 6 and informs that the sensor 2 is being adjusted [determine fusion weightings].").
Takakazu fails to explicitly teach determining the weather data based on the captured sensor data. However, Takakazu teaches a meteorological measurement device that determines the weather of the surroundings of the vehicle. Although, not explicitly taught to be a imager, the sensor data can still determine the weather conditions. (Takakazu: [0004] "A weather measurement device that measures and outputs the measurement items by meteorological measurement, and inputs the measured weather data [determine weather data], and an environmental index that predefines a range suitable for the operation of the sensor with respect to the weather data and the plurality of measurement items And a sensor control unit that selects one of the plurality of sensors, performs image processing on the image data input from the selected sensor, and calculates data related to travel of the vehicle."). 
Additionally, in the same field of endeavor, Faber teaches using at least one sensor including an internal image recorder to capture sensor data from at least one of an interior or surroundings of the…  vehicle; and determining weather data based on the captured sensor data (Faber: [0027], [0029], and [0031] "Control unit 100 has a device 102 for ascertaining an imaging feature in a piece of image information, and a device 104 for determining weather information for characterizing the weather condition. Vehicle 106 has a surroundings detection device 108 [imager, capture surroundings of vehicle] as well as a vehicle control system 110."  Also, "For camera-based hardware systems and software systems in vehicle 106, it is of interest to know currently prevailing weather conditions such as rain, snow, wet roadways, fog, water spray, dust, etc."  Also, "The method has a step 202 of ascertaining at least one imaging feature [based on captured sensor data] in a piece of image information, and a step 204 of determining weather information for characterizing the weather condition [determine weather data].").
Takakazu and Faber are considered to be analogous to the claim invention because they are in the same field of vehicle data acquisition.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takakazu to incorporate the teachings of Faber to use another method for determining the weather because it provides the benefit of determining what sensors to use to determine the vehicle position.
Takakazu and Faber fail to explicitly teach a method for adjusting measurement parameters of an odometer of a rail vehicle.
However, in the same field of endeavor, Desbordes teaches a method for adjusting measurement parameters of an odometer of a rail vehicle (Desbordes: [0005], [0020], and [0199] "These sensors take measurements, accuracy of which nevertheless is not satisfactory especially due to their sensitivity to weather conditions, low speeds, vibrations, configuration of the train and of the ground, slippage of train wheels on the rails."  Also, "An aspect of the present disclosure relates to a device for measuring the speed and/or position of a vehicle moving along a guideway, by day and by night, in doing so irrespective of the climatic conditions."  Also, "It must be noted that the principle of the invention does not apply solely to vehicles running on a guideway but more generally to vehicles moving along a guideway (magnetic levitation trains for example)." Note that Desbordes teaches that adjusting parameters for an odometer does not apply to just rail vehicles. Desbordes teaches that weather has a negative effect on odometry sensors for a rail vehicle as the preferred embodiment, but also includes other vehicles.).
Takakazu, Faber, and Desbordes are considered to be analogous to the claim invention because they are in the same field of vehicle data acquisition.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takakazu and Faber to incorporate the teachings of Desbordes to include a rail vehicle because it provides the benefit of improving the position accuracy of other vehicle types in varying weather conditions.
19.	Regarding Claim 17, Takakazu, Faber, and Desbordes remains as applied above in Claim 16, and further, Faber teaches selecting the at least one sensor as at least one of: an external image recorder, a temperature sensor, a humidity sensor, a LIDAR sensor for obstacle detection (Faber: [0027] "Control unit 100 has a device 102 for ascertaining an imaging feature in a piece of image information, and a device 104 for determining weather information for characterizing the weather condition. Vehicle 106 has a surroundings detection device 108 [image recorder, capture surroundings of vehicle] as well as a vehicle control system 110.").  
20.	Regarding Claim 18, Takakazu, Faber, and Desbordes remains as applied above in Claim 17, and further, Faber teaches selecting a monitoring camera as the internal image recorder (Faber: [0032] "The image information may be received by a camera [monitoring camera], for example. The camera may be mounted on the vehicle and may detect the surroundings [from internal image recorder] ahead of the vehicle.").
21.	Regarding Claim 19, Takakazu, Faber, and Desbordes remains as applied above in Claim 18, and further, Faber teaches using the monitoring camera to observe the weather so that image data can be captured from external surroundings of the rail vehicle (Faber: [0027] and [0031] "Control unit 100 has a device 102 for ascertaining an imaging feature in a piece of image information, and a device 104 for determining weather information for characterizing the weather condition. Vehicle 106 has a surroundings detection device 108 [image recorder as monitoring camera, capture surroundings of vehicle] as well as a vehicle control system 110."  Also, "The method has a step 202 of ascertaining at least one imaging feature in a piece of image information, and a step 204 of determining weather information [observe weather information] for characterizing the weather condition.").
22.	Regarding Claim 21, Takakazu, Faber, and Desbordes remains as applied above in Claim 19, and further, Faber teaches determining a current weather situation based on the image data captured by the monitoring camera (Faber: [0027], [0029], and [0031] "Control unit 100 has a device 102 for ascertaining an imaging feature in a piece of image information [from monitoring camera], and a device 104 for determining weather information for characterizing the weather condition. Vehicle 106 has a surroundings detection device 108 [image recording unit, capture surroundings of vehicle] as well as a vehicle control system 110."  Also, "For camera-based hardware systems and software systems in vehicle 106, it is of interest to know currently prevailing weather conditions [current weather situation] such as rain, snow, wet roadways, fog, water spray, dust, etc."  Also, "The method has a step 202 of ascertaining at least one imaging feature [based on captured sensor data] in a piece of image information, and a step 204 of determining weather information for characterizing the weather condition [determine current weather data].").
23.	Regarding Claim 22, Takakazu, Faber, and Desbordes remains as applied above in Claim 21, and further, Faber teaches applying an image evaluation method based on machine vision to the captured image data to determine the current weather situation (Faber: [0011] and [0033] "The expected value may thus be a brightness distribution, a shape, a dimension, or a configuration of a range of the image, or a combination thereof A closest match may be found by making a comparison, and the weather condition associated with the selected expected value may be provided as weather information."  Also, "The weather information may characterize the current weather condition. Based on the weather information, a vehicle control system may preventively adapt control parameters to the current weather condition. The imaging feature may be compared to a plurality of expected values in step 204 [image evaluation]. Each of the expected values may represent a different weather condition and be associated with a different piece of weather information [to determine current weather situation].").
24.	Regarding Claim 23, Takakazu, Faber, and Desbordes remains as applied above in Claim 22, and further, Faber teaches carrying out the image evaluation method by comparing the image data with different image patterns each being assigned to a different weather situation (Faber: [0033] "The weather information may characterize the current weather condition. Based on the weather information, a vehicle control system may preventively adapt control parameters to the current weather condition. The imaging feature may be compared to a plurality of expected values in step 204 [image evaluation by comparing with different image patterns]. Each of the expected values [image pattern] may represent a different weather condition and be associated with a different piece of weather information [to determine current weather situation].").
25.	Regarding Claim 24, Takakazu, Faber, and Desbordes remains as applied above in Claim 23, and further, Faber teaches selecting different weather situations as: snow fall,Page 5 of 8Docket No. 2017P09908Application No. PCT/EP2018/069642Prel. Amdt. dated December 18, 2019 fog, rain (Faber: [0006] and [0027] "The present invention is based on the finding that in darkness, the field of vision of a driver of a vehicle has different characteristic features when various weather conditions such as rain, snow, fog, swirling dust, or dry weather prevail."  Also, "Control unit 100 has a device 102 for ascertaining an imaging feature in a piece of image information, and a device 104 for determining weather information for characterizing the weather condition [select weather situations]. Vehicle 106 has a surroundings detection device 108 as well as a vehicle control system 110.").
26.	Regarding Claim 26, Takakazu, Faber, and Desbordes remains as applied above in Claim 16, and further, Takakazu teaches reducing fusion weightings of sensors classified as fault-prone due to weather data, as a function of the determined weather data (Takakazu: [0006], [0008], and [0010] "The host device 3 has an environmental index 5 for determining whether the sensors 1 and 2 are affected by the operating environment [determine if sensors are fault prone due to weather] and can provide highly reliable information from these weather data."  Also, "Whether the sensor used in the field is affected by the operating environment and can provide highly reliable information, the host device 3 compares the environmental index 5 with the meteorological data [as a function of weather data], and the reliability of multiple sensors A high sensor is selected and output to the highest-level device 6."  Also, "The host device 3 compares the weather data (temperature data, rainfall data, illuminance data, visibility data) input from the meteorological measurement device 4 with the environmental index 5 held by itself. When weather data is air temperature 20 ° C, rainfall 40mm / h, illuminance 10klx, visibility 800m, according to environmental index 5, sensor 2 cannot be used [reduce fusion weightings] because rainfall data exceeds the range of 30mm /h, sensor 1 used It turns out that it is possible. The host device 3 sends vehicle detection data of the sensor 1 to the highest device 6 and informs that the sensor 2 is being adjusted." Note that a high sensor is selected which means the fusion weighting for that sensor is increased. Therefore, the low sensor fusion weighting would inherently be decreased.).
27.	Regarding Claim 27, Takakazu teaches an adjuster for a… vehicle, the adjuster comprising (Takakazu: [Abstract] "To solve the problem that an image processing sensor using a visible camera and an infrared camera used outdoors is sometimes impossible to use because its detection performance is deteriorated remarkably due to an ambient operating environment such as weather, visibility and illuminance if the image processing sensor is used singly... For a sensor to maintain certain fixed reliability year-round, a plurality of sensors with different detection characteristics are combined, and it is effective to switching use the sensors according to environment conditions [adjust measurement parameters]. As conditions for switching the sensors, an environmental indicator using temperature data, rainfall data, visibility data, illuminance data or the like measured by a weather measuring instrument is utilized."):
And a definer for defining fusion weightings for a fusion of odometric data having been determined on a basis of odometric sensor data from different types of odometric sensors as a function of the determined weather data (Takakazu: [0002], [0008], [0009], and [0010] "In order to maintain constant reliability of sensors, it is effective to combine multiple sensors [sensor fusion] with different detection characteristics and use them by switching according to environmental conditions [as a function of determined weather data]."  Also, "Whether the sensor used in the field is affected by the operating environment and can provide highly reliable information, the host device 3 compares the environmental index 5 with the meteorological data, and the reliability of multiple sensors A high sensor is selected [determine fusion weightings for odometric data] and output to the highest-level device 6. The point of the present invention is to select a usable sensor from a plurality of sensors using the weather data of the meteorological measurement device 4."  Also, "Sensors 1 and 2 send vehicle detection data such as vehicle type, position [odometric data], speed, sudden event on the road (presence of obstacles, stop / low speed vehicle) and traffic flow to the host device 3, and a weather measurement device 4 sends weather data (temperature data, rainfall data, illuminance data, visibility data) to the host device 3."  Also, "The host device 3 compares the weather data (temperature data, rainfall data, illuminance data, visibility data) input from the meteorological measurement device 4 with the environmental index 5 held by itself. When weather data is air temperature 20 ° C, rainfall 40mm / h, illuminance 10klx, visibility 800m, according to environmental index 5, sensor 2 cannot be used because rainfall data exceeds the range of 30mm /h, sensor 1 used It turns out that it is possible. The host device 3 sends vehicle detection data of the sensor 1 to the highest device 6 and informs that the sensor 2 is being adjusted [determine fusion weightings].").
Takakazu fails to explicitly teach a weather determinator for determining weather data based on the captured sensor data. However, Takakazu teaches a meteorological measurement device that determines the weather of the surroundings of the vehicle. Although, not explicitly taught to be a imager, the sensor data can still determine the weather conditions. (Takakazu: [0004] "A weather measurement device that measures and outputs the measurement items by meteorological measurement, and inputs the measured weather data [determine weather data], and an environmental index that predefines a range suitable for the operation of the sensor with respect to the weather data and the plurality of measurement items And a sensor control unit that selects one of the plurality of sensors, performs image processing on the image data input from the selected sensor, and calculates data related to travel of the vehicle."). 
Additionally, in the same field of endeavor, Faber teaches a data input interface for receiving captured sensor data from a sensor including an internal image recorder recording images of at least one of an interior or surroundings of the… vehicle, a weather determinator for determining weather data based on the captured sensor data (Faber: [0027], [0029], and [0031] "Control unit 100 has a device 102 for ascertaining an imaging feature in a piece of image information, and a device 104 for determining weather information for characterizing the weather condition. Vehicle 106 has a surroundings detection device 108 [imager, capture surroundings of vehicle] as well as a vehicle control system 110."  Also, "For camera-based hardware systems and software systems in vehicle 106, it is of interest to know currently prevailing weather conditions such as rain, snow, wet roadways, fog, water spray, dust, etc."  Also, "The method has a step 202 of ascertaining at least one imaging feature [based on captured sensor data] in a piece of image information, and a step 204 of determining weather information for characterizing the weather condition [determine weather data].").
Takakazu and Faber are considered to be analogous to the claim invention because they are in the same field of vehicle data acquisition.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takakazu to incorporate the teachings of Faber to use another method for determining the weather because it provides the benefit of determining what sensors to use to determine the vehicle position.
Takakazu and Faber fail to explicitly teach an adjuster for a rail vehicle.
However, in the same field of endeavor, Desbordes teaches an adjuster for a rail vehicle (Desbordes: [0005], [0020], and [0199] "These sensors take measurements, accuracy of which nevertheless is not satisfactory especially due to their sensitivity to weather conditions, low speeds, vibrations, configuration of the train and of the ground, slippage of train wheels on the rails."  Also, "An aspect of the present disclosure relates to a device for measuring the speed and/or position of a vehicle moving along a guideway, by day and by night, in doing so irrespective of the climatic conditions."  Also, "It must be noted that the principle of the invention does not apply solely to vehicles running on a guideway but more generally to vehicles moving along a guideway (magnetic levitation trains for example)." Note that Desbordes teaches that adjusting parameters for an odometer does not apply to just rail vehicles. Desbordes teaches that weather has a negative effect on odometry sensors for a rail vehicle as the preferred embodiment, but also includes other vehicles.).
Takakazu, Faber, and Desbordes are considered to be analogous to the claim invention because they are in the same field of vehicle data acquisition.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takakazu and Faber to incorporate the teachings of Desbordes to include a rail vehicle because it provides the benefit of improving the position accuracy of other vehicle types in varying weather conditions.
28.	Regarding Claim 28, Takakazu teaches a… vehicle, comprising: an adjuster including (Takakazu: [Abstract] "To solve the problem that an image processing sensor using a visible camera and an infrared camera used outdoors is sometimes impossible to use because its detection performance is deteriorated remarkably due to an ambient operating environment such as weather, visibility and illuminance if the image processing sensor is used singly... For a sensor to maintain certain fixed reliability year-round, a plurality of sensors with different detection characteristics are combined, and it is effective to switching use the sensors according to environment conditions [adjust measurement parameters]. As conditions for switching the sensors, an environmental indicator using temperature data, rainfall data, visibility data, illuminance data or the like measured by a weather measuring instrument is utilized."):
And a definer for defining fusion weightings for a fusion of odometric data having been determined on a basis of odometric sensor data from different types of odometric sensors as a function of the determined weather data (Takakazu: [0002], [0008], [0009], and [0010] "In order to maintain constant reliability of sensors, it is effective to combine multiple sensors [sensor fusion] with different detection characteristics and use them by switching according to environmental conditions [as a function of determined weather data]."  Also, "Whether the sensor used in the field is affected by the operating environment and can provide highly reliable information, the host device 3 compares the environmental index 5 with the meteorological data, and the reliability of multiple sensors A high sensor is selected [determine fusion weightings for odometric data] and output to the highest-level device 6. The point of the present invention is to select a usable sensor from a plurality of sensors using the weather data of the meteorological measurement device 4."  Also, "Sensors 1 and 2 send vehicle detection data such as vehicle type, position [odometric data], speed, sudden event on the road (presence of obstacles, stop / low speed vehicle) and traffic flow to the host device 3, and a weather measurement device 4 sends weather data (temperature data, rainfall data, illuminance data, visibility data) to the host device 3."  Also, "The host device 3 compares the weather data (temperature data, rainfall data, illuminance data, visibility data) input from the meteorological measurement device 4 with the environmental index 5 held by itself. When weather data is air temperature 20 ° C, rainfall 40mm / h, illuminance 10klx, visibility 800m, according to environmental index 5, sensor 2 cannot be used because rainfall data exceeds the range of 30mm /h, sensor 1 used It turns out that it is possible. The host device 3 sends vehicle detection data of the sensor 1 to the highest device 6 and informs that the sensor 2 is being adjusted [determine fusion weightings].").
Takakazu fails to explicitly teach a weather determinator for determining weather data based on the captured sensor data. However, Takakazu teaches a meteorological measurement device that determines the weather of the surroundings of the vehicle. Although, not explicitly taught to be an imager, the sensor data can still determine the weather conditions. (Takakazu: [0004] "A weather measurement device that measures and outputs the measurement items by meteorological measurement, and inputs the measured weather data [determine weather data], and an environmental index that predefines a range suitable for the operation of the sensor with respect to the weather data and the plurality of measurement items And a sensor control unit that selects one of the plurality of sensors, performs image processing on the image data input from the selected sensor, and calculates data related to travel of the vehicle."). 
Additionally, in the same field of endeavor, Faber teaches at least one sensor unit having an internal image recorder… a data input interface for receiving captured sensor data from a sensor including an internal image recorder recording images of at least one of an interior or surroundings of the rail vehicle; a weather determinator for determining weather data based on the captured sensor data (Faber: [0027], [0029], and [0031] "Control unit 100 has a device 102 for ascertaining an imaging feature in a piece of image information, and a device 104 for determining weather information for characterizing the weather condition. Vehicle 106 has a surroundings detection device 108 [imager, capture surroundings of vehicle] as well as a vehicle control system 110."  Also, "For camera-based hardware systems and software systems in vehicle 106, it is of interest to know currently prevailing weather conditions such as rain, snow, wet roadways, fog, water spray, dust, etc."  Also, "The method has a step 202 of ascertaining at least one imaging feature [based on captured sensor data] in a piece of image information, and a step 204 of determining weather information for characterizing the weather condition [determine weather data].").
Takakazu and Faber are considered to be analogous to the claim invention because they are in the same field of vehicle data acquisition.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takakazu to incorporate the teachings of Faber to use another method for determining the weather because it provides the benefit of determining what sensors to use to determine the vehicle position.
Takakazu and Faber fail to explicitly teach a rail vehicle.
However, in the same field of endeavor, Desbordes teaches a rail vehicle (Desbordes: [0005], [0020], and [0199] "These sensors take measurements, accuracy of which nevertheless is not satisfactory especially due to their sensitivity to weather conditions, low speeds, vibrations, configuration of the train and of the ground, slippage of train wheels on the rails."  Also, "An aspect of the present disclosure relates to a device for measuring the speed and/or position of a vehicle moving along a guideway, by day and by night, in doing so irrespective of the climatic conditions."  Also, "It must be noted that the principle of the invention does not apply solely to vehicles running on a guideway but more generally to vehicles moving along a guideway (magnetic levitation trains for example)." Note that Desbordes teaches that adjusting parameters for an odometer does not apply to just rail vehicles. Desbordes teaches that weather has a negative effect on odometry sensors for a rail vehicle as the preferred embodiment, but also includes other vehicles.).
Takakazu, Faber, and Desbordes are considered to be analogous to the claim invention because they are in the same field of vehicle data acquisition.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takakazu and Faber to incorporate the teachings of Desbordes to include a rail vehicle because it provides the benefit of improving the position accuracy of other vehicle types in varying weather conditions.
29.	Regarding Claim 29, Takakazu teaches to adjust measurement parameters of an odometer of a… vehicle by (Takakazu: [Abstract] "To solve the problem that an image processing sensor using a visible camera and an infrared camera used outdoors is sometimes impossible to use because its detection performance is deteriorated remarkably due to an ambient operating environment such as weather, visibility and illuminance if the image processing sensor is used singly... For a sensor to maintain certain fixed reliability year-round, a plurality of sensors with different detection characteristics are combined, and it is effective to switching use the sensors according to environment conditions [adjust measurement parameters]. As conditions for switching the sensors, an environmental indicator using temperature data, rainfall data, visibility data, illuminance data or the like measured by a weather measuring instrument is utilized."):
And determining fusion weightings for a fusion of odometric data having been determined on a basis of sensor data of different types of odometric sensors, as a function of the determined weather data (Takakazu: [0002], [0008], [0009], and [0010] "In order to maintain constant reliability of sensors, it is effective to combine multiple sensors [sensor fusion] with different detection characteristics and use them by switching according to environmental conditions [as a function of determined weather data]."  Also, "Whether the sensor used in the field is affected by the operating environment and can provide highly reliable information, the host device 3 compares the environmental index 5 with the meteorological data, and the reliability of multiple sensors A high sensor is selected [determine fusion weightings for odometric data] and output to the highest-level device 6. The point of the present invention is to select a usable sensor from a plurality of sensors using the weather data of the meteorological measurement device 4."  Also, "Sensors 1 and 2 send vehicle detection data such as vehicle type, position [odometric data], speed, sudden event on the road (presence of obstacles, stop / low speed vehicle) and traffic flow to the host device 3, and a weather measurement device 4 sends weather data (temperature data, rainfall data, illuminance data, visibility data) to the host device 3."  Also, "The host device 3 compares the weather data (temperature data, rainfall data, illuminance data, visibility data) input from the meteorological measurement device 4 with the environmental index 5 held by itself. When weather data is air temperature 20 ° C, rainfall 40mm / h, illuminance 10klx, visibility 800m, according to environmental index 5, sensor 2 cannot be used because rainfall data exceeds the range of 30mm /h, sensor 1 used It turns out that it is possible. The host device 3 sends vehicle detection data of the sensor 1 to the highest device 6 and informs that the sensor 2 is being adjusted [determine fusion weightings].").
Takakazu fails to explicitly teach determining weather data based on the captured sensor data. However, Takakazu teaches a meteorological measurement device that determines the weather of the surroundings of the vehicle. Although, not explicitly taught to be a imager, the sensor data can still determine the weather conditions. (Takakazu: [0004] "A weather measurement device that measures and outputs the measurement items by meteorological measurement, and inputs the measured weather data [determine weather data], and an environmental index that predefines a range suitable for the operation of the sensor with respect to the weather data and the plurality of measurement items And a sensor control unit that selects one of the plurality of sensors, performs image processing on the image data input from the selected sensor, and calculates data related to travel of the vehicle."). 
Additionally, in the same field of endeavor, Faber teaches using at least one sensor including an internal image recorder to capture sensor data from at least one of an interior or surroundings of the rail vehicle; determining weather data based on the captured sensor data (Faber: [0027], [0029], and [0031] "Control unit 100 has a device 102 for ascertaining an imaging feature in a piece of image information, and a device 104 for determining weather information for characterizing the weather condition. Vehicle 106 has a surroundings detection device 108 [imager, capture surroundings of vehicle] as well as a vehicle control system 110."  Also, "For camera-based hardware systems and software systems in vehicle 106, it is of interest to know currently prevailing weather conditions such as rain, snow, wet roadways, fog, water spray, dust, etc."  Also, "The method has a step 202 of ascertaining at least one imaging feature [based on captured sensor data] in a piece of image information, and a step 204 of determining weather information for characterizing the weather condition [determine weather data].").
Takakazu and Faber are considered to be analogous to the claim invention because they are in the same field of vehicle data acquisition.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takakazu to incorporate the teachings of Faber to use another method for determining the weather because it provides the benefit of determining what sensors to use to determine the vehicle position.
Takakazu and Faber fail to explicitly teach a computer program product having a computer program which is directly loadable into a non-transitory store of a computer of a rail vehicle, having program portions that when executed on a processor.
However, in the same field of endeavor, Desbordes teaches A computer program product having a computer program which is directly loadable into a non-transitory store of a computer of a rail vehicle, having program portions that when executed on a processor (Desbordes: [0005], [0020], [0127], and [0199] "These sensors take measurements, accuracy of which nevertheless is not satisfactory especially due to their sensitivity to weather conditions, low speeds, vibrations, configuration of the train and of the ground, slippage of train wheels on the rails."  Also, "An aspect of the present disclosure relates to a device for measuring the speed and/or position of a vehicle moving along a guideway, by day and by night, in doing so irrespective of the climatic conditions."  Also, "From these parameters stored in a storage memory and from the information on the current state of the train 200 and the railway environment provided by the vision system SV and, in one alternative, from the control system SC, the computer 7 processes the images, delivered by the camera 4 and the vision system SV, and determines the speed and the "distance travelled" of the train 200 by means of the tracking system SS."  Also, "It must be noted that the principle of the invention does not apply solely to vehicles running on a guideway but more generally to vehicles moving along a guideway (magnetic levitation trains for example)." Note that Desbordes teaches that adjusting parameters for an odometer does not apply to just rail vehicles. Desbordes teaches that weather has a negative effect on odometry sensors for a rail vehicle as the preferred embodiment, but also includes other vehicles.).
Takakazu, Faber, and Desbordes are considered to be analogous to the claim invention because they are in the same field of vehicle data acquisition.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takakazu and Faber to incorporate the teachings of Desbordes to include a rail vehicle because it provides the benefit of improving the position accuracy of other vehicle types in varying weather conditions.
30.	Regarding Claim 30, Takakazu teaches to adjust measurement parameters of an odometer of a… vehicle by (Takakazu: [Abstract] "To solve the problem that an image processing sensor using a visible camera and an infrared camera used outdoors is sometimes impossible to use because its detection performance is deteriorated remarkably due to an ambient operating environment such as weather, visibility and illuminance if the image processing sensor is used singly... For a sensor to maintain certain fixed reliability year-round, a plurality of sensors with different detection characteristics are combined, and it is effective to switching use the sensors according to environment conditions [adjust measurement parameters]. As conditions for switching the sensors, an environmental indicator using temperature data, rainfall data, visibility data, illuminance data or the like measured by a weather measuring instrument is utilized."):
And determining fusion weightings for a fusion of odometric data having been determined on a basis of sensor data of different types of odometric sensors, as a function of the determined weather data (Takakazu: [0002], [0008], [0009], and [0010] "In order to maintain constant reliability of sensors, it is effective to combine multiple sensors [sensor fusion] with different detection characteristics and use them by switching according to environmental conditions [as a function of determined weather data]."  Also, "Whether the sensor used in the field is affected by the operating environment and can provide highly reliable information, the host device 3 compares the environmental index 5 with the meteorological data, and the reliability of multiple sensors A high sensor is selected [determine fusion weightings for odometric data] and output to the highest-level device 6. The point of the present invention is to select a usable sensor from a plurality of sensors using the weather data of the meteorological measurement device 4."  Also, "Sensors 1 and 2 send vehicle detection data such as vehicle type, position [odometric data], speed, sudden event on the road (presence of obstacles, stop / low speed vehicle) and traffic flow to the host device 3, and a weather measurement device 4 sends weather data (temperature data, rainfall data, illuminance data, visibility data) to the host device 3."  Also, "The host device 3 compares the weather data (temperature data, rainfall data, illuminance data, visibility data) input from the meteorological measurement device 4 with the environmental index 5 held by itself. When weather data is air temperature 20 ° C, rainfall 40mm / h, illuminance 10klx, visibility 800m, according to environmental index 5, sensor 2 cannot be used because rainfall data exceeds the range of 30mm /h, sensor 1 used It turns out that it is possible. The host device 3 sends vehicle detection data of the sensor 1 to the highest device 6 and informs that the sensor 2 is being adjusted [determine fusion weightings].").
Takakazu fails to explicitly teach determining weather data based on the captured sensor data. However, Takakazu teaches a meteorological measurement device that determines the weather of the surroundings of the vehicle. Although, not explicitly taught to be a imager, the sensor data can still determine the weather conditions. (Takakazu: [0004] "A weather measurement device that measures and outputs the measurement items by meteorological measurement, and inputs the measured weather data [determine weather data], and an environmental index that predefines a range suitable for the operation of the sensor with respect to the weather data and the plurality of measurement items And a sensor control unit that selects one of the plurality of sensors, performs image processing on the image data input from the selected sensor, and calculates data related to travel of the vehicle."). 
Additionally, in the same field of endeavor, Faber teaches using at least one sensor including an internal image recorder to capture sensor data from at least one of an interior or surroundings of the rail vehicle; determining weather data based on the captured sensor data (Faber: [0027], [0029], and [0031] "Control unit 100 has a device 102 for ascertaining an imaging feature in a piece of image information, and a device 104 for determining weather information for characterizing the weather condition. Vehicle 106 has a surroundings detection device 108 [imager, capture surroundings of vehicle] as well as a vehicle control system 110."  Also, "For camera-based hardware systems and software systems in vehicle 106, it is of interest to know currently prevailing weather conditions such as rain, snow, wet roadways, fog, water spray, dust, etc."  Also, "The method has a step 202 of ascertaining at least one imaging feature [based on captured sensor data] in a piece of image information, and a step 204 of determining weather information for characterizing the weather condition [determine weather data].").
Takakazu and Faber are considered to be analogous to the claim invention because they are in the same field of vehicle data acquisition.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takakazu to incorporate the teachings of Faber to use another method for determining the weather because it provides the benefit of determining what sensors to use to determine the vehicle position.
Takakazu and Faber fail to explicitly teach A non-transitory computer-readable medium on which program portions that are executable by a computer are stored, in order to adjust measurement parameters of an odometer of a rail vehicle.  
However, in the same field of endeavor, Desbordes teaches A non-transitory computer-readable medium on which program portions that are executable by a computer are stored, in order to adjust measurement parameters of an odometer of a rail vehicle (Desbordes: [0005], [0020], [0127], and [0199] "These sensors take measurements, accuracy of which nevertheless is not satisfactory especially due to their sensitivity to weather conditions, low speeds, vibrations, configuration of the train and of the ground, slippage of train wheels on the rails."  Also, "An aspect of the present disclosure relates to a device for measuring the speed and/or position of a vehicle moving along a guideway, by day and by night, in doing so irrespective of the climatic conditions."  Also, "From these parameters stored in a storage memory and from the information on the current state of the train 200 and the railway environment provided by the vision system SV and, in one alternative, from the control system SC, the computer 7 processes the images, delivered by the camera 4 and the vision system SV, and determines the speed and the "distance travelled" of the train 200 by means of the tracking system SS."  Also, "It must be noted that the principle of the invention does not apply solely to vehicles running on a guideway but more generally to vehicles moving along a guideway (magnetic levitation trains for example)." Note that Desbordes teaches that adjusting parameters for an odometer does not apply to just rail vehicles. Desbordes teaches that weather has a negative effect on odometry sensors for a rail vehicle as the preferred embodiment, but also includes other vehicles.).
Takakazu, Faber, and Desbordes are considered to be analogous to the claim invention because they are in the same field of vehicle data acquisition.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takakazu and Faber to incorporate the teachings of Desbordes to include a rail vehicle because it provides the benefit of improving the position accuracy of other vehicle types in varying weather conditions.
31.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takakazu (JP 2003162795 A), in view of Faber (US 20140233805 A1), in view of Desbordes (US 20150008294 A1), and in further view of Chan (KR 20130108715 A).
32.	Regarding Claim 20, Takakazu, Faber, and Desbordes remains as applied above in Claim 18, and further, Faber teaches using the monitoring camera to observe the weather so that image data can be captured… (Faber: [0028] and [0031] "Surroundings detection device 108 [monitoring camera] generates the image information and provides it for other devices in vehicle 106. [from internal area of vehicle]."  Also, "The method has a step 202 of ascertaining at least one imaging feature in a piece of image information, and a step 204 of determining weather information [observe weather information] for characterizing the weather condition.").
	Faber fails to explicitly teach using the monitoring camera… so that image data can be captured from the internal area of the rail vehicle.
	However, in the same field of endeavor, Chan teaches using the monitoring camera… so that image data can be captured from the internal area of the rail vehicle (Chan-: [0045] and [0080] "In addition, since the camera 110 is installed inside the cabin [internal area of the vehicle], it is possible to install the camera 110 independently of other systems necessary for traveling the railway vehicle, and to prevent malfunction or damage due to an impact occurring during traveling of the railway vehicle."  Also, "Next, the image capturing step S20 is a step of photographing an external image of a railroad car that is being driven using one or more cameras 110 installed inside the front window of the railroad car, the image of the display unit 210 installed at predetermined intervals around the line and the image of the specific region including the predetermined feature point 220 are photographed.").
Takakazu, Faber, Desbordes, and Chan are considered to be analogous to the claim invention because they are in the same field of vehicle data acquisition.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takakazu, Faber, and Desbordes to incorporate the teachings of Chan to use the monitoring camera from the internal area of the rail vehicle because it provides the benefit of a wider field of view and to prevent malfunction or damage of the camera.  Additionally, the internal camera is used to determine the position of the rail vehicle.
33.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Takakazu (JP 2003162795 A), in view of Faber (US 20140233805 A1), in view of Desbordes (US 20150008294 A1),  and in further view of Porsch (EP 2805866 A2).
34.	Regarding Claim 25, Takakazu, Faber, Desbordes remains as applied above in Claim 16.
	Takakazu, Faber, Desbordes fails to explicitly teach using current operating data of an air-conditioning system of the rail vehicle to determine a weather situation.
	However, in the same field of endeavor, Porsch teaches using current operating data of an air-conditioning system of the rail vehicle to determine a weather situation (Porsch: [0002], [0004], and [0022] "A typical example is the control of an air conditioning unit, which depends on the ambient conditions, e.g. B. the outside temperature is adjusted. In this and in other applications in the rail vehicle, for example, a threshold value is set for a controlled variable as a function of the ambient conditions."  Also, "Efficient and up-to-date observation of the weather parameter [determine a weather situation] can be easily achieved by detecting the value of the weather parameter by a rail vehicle that is currently traveling along the section."  Also, "The value of the weather parameter T is included for a control process of a device unit 30 embodied as an air conditioning device [using operating data of air conditioning system] in the first rail vehicle 14." Note that the air conditioning system is operating on the basis on determining the weather situation (weather parameter). Porsch teaches that the air conditioning is adjusted based on the outside temperature and a weather/temperature parameter is determined for control of the air conditioning unit. As further explained in [0024] of Porsch, the weather parameter is temperature data that is used for control strategies for the air conditioning unit. Therefore, the current weather parameter is used for operation of the air conditioning and is also operating data. The weather parameter determines a weather situation because the weather is determined, and more specifically, the temperature. Also, as further explained [0021], the air conditioning system of Porsch includes data obtained by a second train and transmits it to the first train to control the air conditioning unit. The air conditioning system can be broadly interpreted as a system that is used for controlling an air conditioning unit. The current operating data is the weather parameters obtained by the second train so the first train can determine the ahead weather situation of the track segments.).
Takakazu, Faber, Desbordes, and Porsch are considered to be analogous to the claim invention because they are in the same field of vehicle data acquisition.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takakazu, Faber, Desbordes to incorporate the teachings of Porsch to use the operating data of an air conditioning to determine a weather situation because it provides the benefit of using a sensor and the air conditioning unit to determine the weather.  Additionally, the temperature sensor provides the benefit of using the weather data to determine the position of the rail vehicle.

Response to Arguments
35.	Applicant’s arguments with respect to Claims 16 and 25-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Takakazu, Faber, Desbordes, and Porsch have been applied to teach the subject matter as cited in the rejection above. The new references and interpretations applied render the Claim 16 and 25-26 arguments moot because the claim is mapped with new limitations and new motivations to combine.
36.	Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. 
37.	First, regarding the rejection of Claim 20, the applicant has alleged “Chan is cited to show the missing limitation of a monitoring camera” and “the camera is used for improving reliability of location sensing, however it is not used for observing the weather conditions.” The examiner respectfully disagrees.
Faber is used to teach a monitoring camera for observing the weather. Faber fails to explicitly teach that the image data is captured from the internal area of the rail vehicle. This is why Chan is used to map the missing limitation. Chan teaches a monitoring camera on the internal area of a rail vehicle to observe the outside environment, as further explained in [0080]. Chan explains the benefit of placing the camera on the internal area of the rail vehicle because it provides the benefit of improved reliability to decrease possible damage due to weather. Additionally, Chan is able to determine patterns from the images taken of the external area of the train. It is also inherent that a camera that observes the external environment would also observe weather. Therefore, Faber in view of Chan teaches all the limitations of Claim 20 with the motivation to combine as to prevent damage to the camera.
Also, it appears that the applicant is arguing the references individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As was specifically stated in the non-final office action mailed 6/14/2022, Faber was used to disclose a monitoring camera to observe the weather.  Chan was only used to disclose image data that can be captured from the internal area of the rail vehicle.
38.	Takakazu (JP 2003162795 A), in view of Faber (US 20140233805 A1), in view of Desbordes (US 20150008294 A1), and in further view of Chan (KR 20130108715 A) and Takakazu (JP 2003162795 A), in view of Faber (US 20140233805 A1), in view of Desbordes (US 20150008294 A1),  and in further view of Porsch (EP 2805866 A2) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
39.	Claims 16-30 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Prior Art
40.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Lui (CN 106627673 A)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663